Exhibit 10.3

 

Execution Copy

 

THIRD AMENDMENT

TO

TRANSITION SERVICES AGREEMENT

 

THIS THIRD AMENDMENT TO TRANSITION SERVICES AGREEMENT (this “Amendment”) is
entered into as of April 30, 2007 (the “Effective Date”), by and between Duke
Energy Corporation, a Delaware corporation (“Duke Energy”), and Spectra Energy
Corp (f/k/a Gas SpinCo, Inc.), a Delaware corporation (“Spectra Energy”), each a
“Party” and together, the “Parties”.

 

R E C I T A L S:

 

WHEREAS, the Parties have entered into that certain Transition Services
Agreement dated as of December 13, 2006, as amended by that certain First
Amendment to Transition Services Agreement dated as of January 1, 2007, and that
certain Second Amendment to Transition Services Agreement dated as of March 30,
2007 (as so amended, the “Transition Services Agreement”); and

 

WHEREAS, each Party has determined that it is in the best interests of its
stockholders to amend the Transition Services Agreement as described in this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree, effective as of the Effective Date, as
follows:

 

1. Definitions.

All capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth (or otherwise provided for) in the Transition
Services Agreement.

 

2. Amendment to Extend the Services Term for Certain Duke Energy Services
Described in Schedule A-41 (Spectra Energy Email Services).

The Schedules to the Transition Services Agreement are hereby amended by
deleting the number “4” and the phrase “4/30/07” in the 2nd box (titled
“SameTime (IBM) – Instant Messaging and On-line Meetings (31)) in the table set
forth in Part I of Schedule A-41 (Spectra Energy Email Services), and
substituting in lieu thereof the number “5” and the phrase “5/31/07”,
respectively.

 

3. Miscellaneous.

All Sections under Section 15 of the Transition Services Agreement are hereby
incorporated in this Amendment by this reference, provided that any references
in such Sections to the “Agreement” or similar references shall be substituted
for references to this Amendment. Except as modified herein, the terms of the
Transition Services Agreement remain in full force and effect, and all
references therein to the “Agreement” shall be deemed to mean the Transition
Services Agreement as amended by this Amendment. Execution of this Amendment by
facsimile or other electronic copy of a signature shall be deemed to be, and
shall have the same effect as, execution by original signature.

 

[Signature Page Follows]

 

IN WITNESS WHEREOF, the Parties caused this Third Amendment to Transition
Services Agreement to be duly executed, all effective as of the Effective Date.

 

Duke Energy:

DUKE ENERGY CORPORATION

By:

 

/s/    DAVID L. HAUSER

Name:

 

David L. Hauser

Title:

 

Group Executive and Chief Financial Officer

Spectra Energy:

SPECTRA ENERGY Corp

By:

 

/s/    WILLIAM S. GARNER, JR.

Name:

 

William S. Garner, Jr.

Title:

 

Group Executive and General Counsel